Citation Nr: 0827707	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-33 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1980 to 
July 1981.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which continued an evaluation of 0 percent disabling for 
pseudofolliculitis barbae.  A February 2006 rating decision 
increased the evaluation for this condition to 10 percent 
disabling, effective July 25, 2005.  The veteran has 
indicated that he is not satisfied with this rating.  Thus, 
this claim is still before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).  The veteran requested a Board hearing, 
but withdrew this request in November 2006.  


FINDING OF FACT

The veteran's pseudofolliculitis barbae is manifested by 
lesions over his cheek, chin, and upper neck areas.  The 
condition affects at most five percent of the entire body 
surface and 14 percent of exposed areas.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
pseudofolliculitis barbae are not met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev''d on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in 
August 2005 regarding the increased rating claim for 
pseudofolliculitis barbae.  The notification substantially 
complied with the specificity requirements of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims, and also notified the veteran to submit evidence 
showing that his disabilities had worsened.  However, VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claims has not been satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for pseudofolliculitis barbae, as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id.  Specifically, the veteran has 
obtained representation and the representative noted the 
claimant was basing his claim upon increased severity of the 
claimant's condition.  The veteran also indicated in April 
2007 that he had no additional evidence to submit to the 
Board.  These actions by the veteran indicate actual 
knowledge of the right to submit additional evidence and of 
the availability of additional process regarding the present 
severity of his disabilities, as well as their effect on his 
daily life and employment.  As both actual knowledge of the 
veteran's procedural rights and the evidence necessary to 
substantiate the claims have been demonstrated, and he has 
had a meaningful opportunity to participate in the 
development of his claims, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Id.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of pseudofolliculitis barbae.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for 
pseudofolliculitis barbae in May 1982, assigning a 0 percent 
evaluation effective August 1, 1981.  The RO continued this 
rating in an October 2005 rating decision.  In a February 
2006 rating decision the RO increased the rating to ten 
percent, effective July 25, 2005.  The veteran filed a notice 
of disagreement dated April 2006.  

The veteran now seeks an evaluation in excess of 10 percent 
for pseudofolliculitis barbae.  A May 2007 statement from his 
representative asserts that the severity of the claimant's 
pseudofolliculitis barbae has increased.  

The veteran's pseudofolliculitis barbae is rated by analogy 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis 
or eczema.  Under Diagnostic Code 7806 a 10 percent rating is 
warranted if the disorder affects at least 5 percent but not 
more than 20 percent of the entire body, or at least five 
percent, but less than 20 percent of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the twelve month 
period.  A rating of 30 percent is warranted where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is assigned when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during a twelve month period.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2007).  

VA progress notes from January 2006 indicate the claimant's 
pseudofolliculitis barbae started when he began shaving after 
entering military service.  The condition manifested as 
recurrent inflammatory follicular papules of the beard area.  
The veteran told the doctor that allowing his beard to grow 
helped the condition.  An examination revealed a short beard 
with some scarring of the beard area, but very few 
inflammatory follicular lesions.   The claimant applied 
Retin-A cream every other night as treatment.  

The veteran underwent a VA examination in February 2006, and 
the doctor noted that the claimant was service connected for 
pseudofolliculitis barbae.  The veteran told the doctor that 
the eruptions of his lesions were intermittent, but 
progressive.  The claimant continued to use Retin-A cream.  
Upon physical examination, the veteran had very few lesions, 
and the condition affected five percent of the entire body 
and 10 percent of exposed areas.  The doctor did not indicate 
the claimant was utilizing intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  

The veteran underwent another VA examination in February 
2007, and the doctor reviewed the veteran's claims file.  The 
doctor stated that the claimant suffers from 
pseudofolliculitis barbae that is progressing with bumps over 
the veteran's chin, cheek, and upper neck areas with constant 
itching.  More bumps are created when the veteran shaves.  In 
regard to local skin and systemic symptoms, the veteran has 
small papule under the root of the hair follicle over the 
chin, cheek, and upper neck areas.  The veteran was using 
Retin-A cream daily, and the doctor reported this treatment 
was not working.  The doctor concluded that two percent of 
the entire body surface was affected along with 14 percent of 
the exposed surface.  The doctor did not indicate the 
claimant was utilizing intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

The level of impairment in the pseudofolliculitis barbae has 
been relatively stable throughout the appeals period, and has 
never been worse than what is warranted for a 10 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable. See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) also 
is not appropriate in this case.  Referral under 38 C.F.R. § 
3.321(b)(1) is warranted where circumstances are presented 
that are unusual or exceptional.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  There is no evidence of marked 
interference with employment due to the pseudofolliculitis 
barbae.  The evidence also does not show any frequent periods 
of hospitalization due to the condition.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

The veteran's disability picture is not so unusual or 
exceptional in nature so as to warrant referral of his case 
to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  Having reviewed 
the record with these mandates in mind, there is no basis for 
further action on this question.

The evidence more closely approximates a 10 percent 
evaluation for pseudofolliculitis barbae.  38 C.F.R. § 4.118.  
There is no doubt to be resolved and an increased rating is 
not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


